Opinion op the Court by
Judge Williams:
■ In the absence of any bill of exceptions certifying the evidence heard by the circuit judge on the trial of the exceptions to the award, we cannot adjudge he committed any error by overruling them. The presumption of correctness is in favor of the judgment.
: Because we do not know what was proven before the judge who tried the exceptions to the award of the arbitrators we cannot investigate the numerous questions raised hy said exceptions; nor can we determine that the time of making the award was not enlarged- by the consent of the parties, either expressly or tacitly given.
Wherefore, the judgment is affirmed.